               Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  x
VICTOR HONG,

                          Plaintiff,

              -against-                                  COMPLAINT FOR DECLJATORY
                                                         AND INJUNCTIVE RELIEF
U.S. DEPARTMENT OF JUSTICE, and U.S.
SECURITIES     AND      EXCHANGE                         Civil Action No.:
COMMISSION

                          Defendants.
                                                  x
         Plaintiff, Victor Hong, by his attorneys, Archer, Byington, Glennon & Levine LLP, as

and for his complaint respectfully alleges as follows:

                                        NATURE OF ACTION

         I.      This is an action pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C.

§   552 etseq., and the Declaratory Judgment Act, 28 U.S.C.    § 2201   and 2202, seeking to compel

the U.S. Department of Justice (“DOJ”) and the U.S. Securities and Exchange Commission

(“SEC”) to immediately release records improperly withheld from Plaintiff following lawful

requests by Plaintiff. These records contain information relating to the treatment of Plaintiff’s

whistlebiower information and documents provided by Plaintiff in connection with Defendants’

coordinated enforcement efforts against the Royal Bank of Scotland (“RBS”), ultimately

resulting in an August 14, 2018 Settlement Agreement entered into by the DOJ and RBS (the

“DOJ Settlement Agreement”) with monetary sanctions in the amount of $4.9 billion against

RBS for securities law violations, based in whole or in part on the original information produced

by Plaintiff following his whistleblower tip, complaint, or referral (“TCR”) filed with the SEC.
             Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 2 of 14



       2.      Congress enacted the Dodd—Frank Wall Street Reform and Consumer Protection

Act (“Dodd-Frank”), 15 U.S.C. §78u-6, in the wake of the 2008 financial crisis and intended its

provisions to assist the SEC “in identifying securities law violations,” by establishing “a new,

robust whistleblower program designed to motivate people who know of securities law violations

to tell the SEC.” S. Rep. No. 111-176, at 38(2010).

       3.      To effectuate this design, Congress established an award program, under which a

whistleblower who voluntarily provides original information to the SEC that leads to the

successful enforcement of a covered judicial or administrative action, or related action, is entitled

to a nondiscretionary cash award of 10 to 30 percent of the monetary sanctions collected in the

enforcement action. 15 U.S.C.   § 78u-6(b).
       4.      The SEC has promulgated procedures regarding the submission of whistleblower

tips and the determination of applications for whistleblower awards. See, 17 CFR      §   240.21F-l-

17.

       5.      On September 5, 2019, Plaintiff filed an application for a whistleblower award

pursuant to the mandatory whistleblower award provisions of the Dodd—Frank and the SEC’s

implementing regulations, referencing the DOJ Settlement, for which he provided original

information to the SEC.

       6.      The SEC denied Plaintiffs application for a whistleblower award, asserting that

its activities with respect to Plaintiffs whistleblower information and its coordination with the

DOJ did not constitute SEC “action” pursuant to Dodd-Frank sufficient to entitle Plaintiff to a

whistleblower award.

        7.     Yet, Defendants DOJ and SEC have improperly denied Plaintiffs FOIA requcsts

and withheld all records relating to the SEC’s involvement with the DOJ Settlement, including




                                                  2
              Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 3 of 14



all records of the SEC’s referral of Plaintiffs whistleblower infonnation to the DOJ and the

Federal Housing Finance Agency (“FHFA”) and, more specifically, withheld all records about

Plaintiff Victor Hong related to mortgage backed securities (“MBS”) and asset backed securities

(“ABS”) in the possession of the DOJ and SEC.

       8.         In short, the U.S. Federal Government used Plaintiffs whistleblower information

first submitted to the SEC to obtain billions of dollars in sanctions against RBS,         incliLding


through settlement agreements specifically referencing the individual securities products for

which Plaintiff supplied such information, and then cast him aside and refined to consider or

disclose any details regarding the enforcement vehicles selected by the SEC that would entitle

Plaintiff to a mandatory whistleblower award pursuant to Dodd-Frank, including by stonewalling

Plaintiffs FOIA requests seeking to ascertain the SEC’s activities with respect to Plaintiffs

whistleblower information, by issuing blanket, generic denials to Plaintiff’s lawful requests for

public records.

       9.         Disclosure of the public records requested is of significant public interest and

concern,    because     Congress   explicitly   designed   Dodd-Frank   to   incentivize   potential

whistleblowers to come fonvard to the SEC to report securities law violations. S. Rep. No. 111-

176 (2010). Defendants’ reflisal to disclose records regarding the SEC’s enforcement activities

in connection with the DOJ Settlement counterproductively announces to whistleblowers that the

SEC will opportunistically take whistleblower tips, but will prevent substantial recoveries under

the Dodd-Frank mandatory-minimum award provisions by electing secret enforcement vehicles

that it will later unilaterally declare are not covered or eligible. The public has a right to know

whether the SEC’s whistleblower program is operating as Congress intended.




                                                   3
                Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 4 of 14



        10.       Defendants’   withholding of public records         concerning its treatment      of

whistleblower information used in coordinated inter-agency efforts to enforce securities law, in

conjunction with denying whistleblower awards based on the nature of these same secret

activities which Defendants have shielded from public disclosure, undermines the purposes of

FOIA.

                                   JURISDICTION AND VENUE

        11.       Jurisdiction is conferred upon this Court by 5 U.S.C.          § 552(a)(4)(B) and
28 U.S.C.     § 1331.
        12.       Venue lies in this District pursuant to 5 U.S.C.   § 552(a)(4)(B) and 28 U.S.C. §
1391(e).

        13.       Plaintiff has exhausted all administrative remedies in connection with these FOIA

requests.

                                               PARTIES

        14.       Plaintiff Victor Hong is a finance professional specializing in valuation and risk in

investment banicing and resides at 222 East 34th Street, New York, NY 10016, and is a fonner

employee of RBS Greenwich Capital Markets, Inc. (“RBS Greenwich”), a wholly owned

subsidiary of RBS, as a Managing Director, and Head of Fixed-Income Independent Price

Verification (“IPV”) and Risk Management.

        15.       On November 9, 2007, Plaintiff resigned from RBS Greenwich, primarily due to

persistent discrepancies between trader marks or otherwise over-marked valuations as compared

to the analytical fair market value of the securitized products for which he was responsible for

IPV, and which his supervisors and RBS senior management refused to correct.




                                                    4
             Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 5 of 14



       16.    Defendant DOJ is a Department of the Executive Branch of the United States

Government. The DOJ is an agency within the meaning of 5 U.S.C.     §   522(f).

       17.    Defendant SEC is an independent agency of the United States Government. The

SEC is an agency within the meaning of 5 U.S.C.     §   522(f).

                                  STATEMENT OF FACTS

PLAINTIFF’S WHISTLEBLOWER TIP AND INFORMATION

       18.    On July 28, 2014, Plaintiff filed a TCR with the SEC. voluntarily supplying

original information to the SEC detailing securities law violations related to MBS. and other

securitized products, packaged, marketed, and sold by and through RBS.

       19.    On or about November 25, 2014, Assistant U.S. Attorney (“AUSA”) Mary

Murrane contacted Plaintiffs attorney by telephone regarding his TCR filed with the SEC.

       20.    On November 25, 2014, AUSA Murrane emailed Plaintiffs attorney regarding

the U.S. Attorney’s Office for the District of Massachusetts’ (the “U.S. Attorney’s”) interest in

talking with Plaintiff and scheduling a meeting in Boston, Massachusetts regarding the subject of

Plaintiffs TCR tiled with the SEC.

       21.     After fUrther discussions between AUSA Murrane and Plaintiff’s attorney, the

U.S. Attorney issued a consensual subpoena dated December 11, 2014 (the “DOJ Subpoena”) in

fUrtherance of Plaintiffs offer to produce documents related to the TCR Plaintiff filed with the

SEC.

       22.     On December 12, 2014, Plaintiff aeed to and did attend, with his attorney, a

meeting at the offices of the U.S. Attorney in Boston, Massachusetts, with FHFA Special Agent

Jeffrey L. Fata, AUSA Sara Bloom, AUSA Justin O’Connell, and AUSA Brian LaMacchia.




                                                5
                Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 6 of 14



          23.    At the December 12, 2014 meeting and thereafter, Plaintiff produced troves of

documents and further information related to the tip Plaintiff madc in the TCR filed with SEC

regarding securities law violations related to residential MBS valuation and pricing falsifications

at RBS.

          24.    Specifically, Plaintiff produced hundreds of pages of emails, valuation research,

reports, and compliance documents related to residential MBS valuation and pricing

falsifications at RBS.

          25.    Upon the recommendation of AUSA Justin O’Connell, on December 17, 2014,

Plaintiff filed an amended TCR with the SEC.

          26.    On August 14, 2018, the DOJ and RBS entered into the DOJ Settlement following

the U.S. Attorney’s Office for the District of Massachusetts’ investigation in conjunction with

the FHFA, with monetary sanctions in the amount of $4.9 billion against RBS, upon information

and belief, based in whole or in part on the original information Plaintiff produced in connection

with his TCR filed with the SEC.

          27.    Specifically, Annex 2 to the DOJ Settlement lists seventy-seven different

“Soundview” residential MBS, regarding which Plaintiff produced significant evidence to the

DOJ and FHFA in connection with his TCR, including the underlying loans and securitizations,

as Plaintiff blew the whistle on fraudulently originated loans and overmarked securities being

poured into many of these Soundview residential MBS products tranche by tranche during the

time period covered by the DOJ Settlement.

          28.    In addition, the original information supplied by Plaintiff substantially and

significantly contributed to the success of the action against RBS for securities law violations,

instituted September 2, 2011, FHFA v. RBS, et at., United States District Court for the District of




                                                 6
                   Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 7 of 14



Connecticut, Case No. 3:1l-cv-01383, which resulted in a settlement and monetary sanctions in

the amount of $5.5 billion (“FHFA Settlement”), based in whole or in part on the original

information by Plaintiff

PLAINTIFF’S FOTA REQUESTS AND DEFENDANT DOJ’S RESPONSES

             29.    On or about September 3,2018, supplemented December 14, 2018, Plaintiff filed

a FOIA request with the DOJ seeking records pertaining to the SEC’s involvement in the DOJ

Settlement and records pertaining to Plaintiff related to MBS and ABS at RBS. (Exhibit “A”)

(the “DOJ FOIA Request”).

             30.    The DOJ issued a blanket denial of the DOJ FOIA Request, explaining, in part:

“[   X   ]   The records responsive to your request have been destroyed pursuant to Department of

Justice guidelines.” (Exhibit “B”) (emphasis added).

             31.    Plaintiff administratively appealed the DOJ’s initial denial.

             32.    Although the DOJ denied expedited treatment, on February 15, 2019, the DOJ

review officer, Matthew Hurd, Associate Chief, DOJ Administrative Appeals Staff, remanded

the DOJ FOIA Request for a search of responsive documents. (Exhibit “C”).

             33.    By letter dated September 16, 2020, the DOJ responded to the FOIA request,

advising that the DOJ had located 610 pages responsive to the DOJ FOIA Request and that the

DOJ was witlitiolding 597 of the 610 pages in full. (Exhibit “D”) (the “DOJ Response”). The

DOJ Response asserts the following blanket, generic exemptions from disclosure:

                    •      5 U.S.C. § 552(b)(4), which concerns trade secrets and
                           commercial or financial information obtained from a
                           person that is privileged or confidential;

                    •      5 U.S.C. § 552(b)(5), which concems certain inter- and
                           intra-agency communications protected by the deliberative
                           process and attorney work-product privileges;




                                                      7
              Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 8 of 14



                  •      5 U.S.C. § 552(b)(6), which concerns material the release
                         of which would constitute a clearly unwarranted invasion
                         of the personal privacy of third parties; and

                  •      5 u.s.c. § 552(b)(7)(C), which concerns records or
                         information compiled for law enforcement purposes the
                         release of which could reasonably be expected to constitute
                         an unwarranted invasion of the personal privacy of third
                         parties.
(Exhibit “D1’).

        34.       The DOJ later advised Plaintiff that it was also withholding the remaining 13

pages not addressed in the September 16, 2020 DOJ Response.             In other words, the DOJ

withheld all 610 pages of responsive records it had found.

        35.       Plaintiff appealed the DOJ Response. (Exhibit “E”).

        36.       By letter dated May 10, 2021, the DOJ denied Plaintiff’s appeal, reasserting the

same blanket, generic exemptions from disclosure:

                  •      s u.s.c. § 552(b)(4). which concerns trade secrets and
                         commercial or financial information obtained from a
                         person that is privileged or confidential;

                  •      5 U.S.C. § 552(b)(5), which concerns certain inter- and
                         intra-agency communications protected by the deliberative
                         process and attorney work-product privileges;

                  •      5 U.S.C. § 552(b)(6), which concerns material the release
                         of which would constitute a clearly unwarranted invasion
                         of the personal privacy of third parties: and

                  •      5 U.S.C. § 552(b)(7XC). which concerns records or
                         information compiled for law enforcement purposes the
                         release of which could reasonably be expected to constitute
                         an unwarranted invasion of the personal privacy of third
                         parties.


(Exhibit “F”) (the “DOJ Final Determination”).




                                                  8
             Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 9 of 14



       37.     The DOJ did not disclose redacted records to protect the purported privacy

interests of third parties, to prevent the disclosure of certain trade secrets and commercial or

financial information, or to address any other exemption from disclosure asserted by the DOJ.

       38.     A document is only properly withheld under Exemption 5 if it satisfies “two

conditions: its source must be a [gjovernment agency, and it must fall within the ambit of a

privilege against discovery under judicial standards that would govern litigation against the

agency that holds it.” US. Dep ‘t of Interior v. Kiamatis Water Users Pi-otective Ass n 532 U.s.

1,8(2001).

       39.     The burden rests with the DOJ to prove, through detailed and specific

information, that the withheld information falls within the domain of the privileges asserted.

       40.     The DOJ did not provide any information to Plaintiff regarding the contents of the

610 responsive pages of records that it found during its search.

       41.     To date, the DOJ has disclosed no records responsive to the DOJ FOIA Request.

PLAINTIFF’S FOLA REQUESTS AND DEFENDANT SEC’S RESPONSES

       42.     On or about May 8,2019, Plaintiff also filed FOIA requests with the SEC seeking

records concerning himself, Victor Hong, RBS, and RBS Greenwich. (Exhibit “G”) (the “SEC

FOIA Request”).

       43.     By letter dated May 21, 2019, the SEC FOIA Office advised Plaintiff that the

requested records included seven boxes of records and estimated thirty-six months or more

before a FOIA officer can begin processing the request. (Exhibit “H”).

       44.     Therefore, on or about May 21. 2019, Plaintiff narrowed the scope of the SEC

FOIA Request, as offered in the SEC’s response dated May 21, 2019, in order to avoid waiting

some three (3) years before any search would even begin.




                                                 9
              Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 10 of 14



       45.     On or about July 2, 2019, the SEC FOIA Office advised Plaintiff that it did not

find any responsive emails in the three boxes that it searched.

       46.     On or about July 3, 2019, Plaintiff appealed and challenged the adequacy of this

search conducted by the SEC.

       47,      By letter dated July 11, 2019, the SEC denied Plaintiff’s appeal and concluded

that the search, which uncovered no emails in three of the seven boxes of records regarding

Plaintiff, RBS, and RBS Greenwich. was reasonable. (Exhibi t”1”).

       48.      To date, Plaintiff has received no responsive records from either the DOJ or the

SEC concerning himself, RBS, or RBS Greenwich. and the SEC and DOJ enforcement actions

that led to the DOJ Settlement, despite numerous FOIA requests and appeals, and the exhaustion

of all administrative remedies in connection with the DOJ FOIA Request and the SEC FOIA

Request.

PLAINTIFF’S APPLICATION FOR A WHISTLEBLOWER AWARD

       49.      On September 5, 2019, Plaintiff filed an application for a whistleblower award

with the SEC, referencing the DOJ Settlement.

       50.      The SEC’s Office of the Whistleblowcr refused to consider or substantively

address Plaintiff’s application for an award, including by letter dated September 18, 2019.

       51.      Plaintiff deemed the SEC’s continual refusal to consider or address his application

for a whistleblower award as a constructive denial and was ultimately forced to ific a petition for

review in Hong v. SEC, Case No. 19-3886 (2d Cir. 2019) to, ititer a/ia, compel the SEC to

consider and substantively address his application.

        52.     Only afier Plaintiff filed a petition for review in Hong v SEC, Case No. 19-3886

(2d Cir. 2019), did the SEC first agree, in a motion for a voluntary remand, to follow its own




                                                 10
                Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 11 of 14



rules in connection with Plaintiffs application for a whistleblower award by the issuance of a

preliminary determination, the production of certain documents considered by the SEC’s Office

of the Whistleblower Claims Review Staff, and the issuance of a final order by thc SEC.

          53.    Based on the SEC’s representations that it would, in good faith, address Plaintiff’s

arguments, and the issues raised by Plaintiff concerning missing records and information in the

SEC’s incomplete record for review filed in the case, the Court of Appeals for thc Second Circuit

wanted the SEC’s motion for a remand.

          54.    On remand, the SEC again refused to consider or produce any records concerning

the Plaintiff’s activities in coordination with the FHFA and DOJ culminating in the DOJ

Settlement or the FHFA Settlement.

          55.    The SEC then issued a Final Order dated February 19, 2021, wherein the SEC

acknowledges that SEC “action” pursuant to Dodd-Frank encompasses activities beyond

adjudicatory judicial or administrative proceedings, but arbitrarily declares that the SEC’s

unidentified activities with respect to Plaintiffs whistleblower information, which Defendants

have shielded from public disclosure, do not fall within the broad and ambiguous statutory term

“action” pursuant to Dodd-Frank. (Exhibit “J”).

                                        CLAIM FOR RELIEF

                                    FIRST CAUSE OF ACTION

          (Violation of FOIA, 5 U.S.C.   § 522,   for Failure to Disclose Responsive Records)

          56.     Plaintiff repeats and realleges each of the preceding paragraphs as if fully set forth

herein.

          57.     Defendants are obligated under 5 U.S.C.    §   552(a)(3) to promptly produce records

responsive to Plaintiffs FOIA requests.




                                                     11
                 Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 12 of 14



          58.      Plaintiff has a legal right to obtain such records.

          59.      No legal basis exists for Defendants’ failure to disclose the requested records in

hill.

          60.      Upon information and belief, any personal privacy interests of third parties

implicated by the requested records may be protected by redaction, and no legal basis exists for

Defendants’ to withhold the requested records in full.

          61.      Defendants’ failure to disclose responsive records violates, at a minimum, 5

U.S.C.    §   552(a)(3)(A), as well as the regulations promulgated thereunder.

          62.      Plaintiff therefore is entitled to injunctive and declaratory relief with respect to the

disclosure of the requested records.

                                    SECOND CAUSE OF ACTION

        (Violation of FOIA, 5. U.S.C.    § 522, for failure to promptly release agency records)
          63.      Plaintiff repeats and realleges each of the preceding paragraphs as if hilly set forth

herein.

          64.      The SEC’s determination that Plaintiff must wait at least three years before it

begins its review of potentially responsive documents is unreasonable and a violation of FOIA’s

mandate to provide a complete response and “promptly” release agency records within the time

frame required by the statute. See 5 U.S.C.      §   552(a)(3)(A) and (a)(6)(A)(i).

          65.      Defendants have engaged in a pattern of convoluting the administrative appeals

process by changing tracking numbers associated with Plaintiffs FOIA requests and appeals,

splitting Plaintiff’s FOIA requests for piecemeal consideration, including by different agency

components, and through the use of partial expedited tracks, complex tracks, and delayed

responses.




                                                       12
                Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 13 of 14



        66.         Upon information and belief. SEC has a policy and practice of violating FOIA’s

procedural requirements in connection with the processing of FOIA requests. Specifically, upon

information and belief, it is SEC’s policy and practice to maintain a complex track processing

system with a three-year or more backlog to circumvent timely processing of FOIA requests and

to shield itself from timely responding to lawful FOIA requests.

         67.        Defendants are obligated under 5 U.S.C.     §   552(a)(3) to promptly produce records

responsive to Plaintiffs’ FOIA requests.

         68.        Plaintiff has a legal right to prompt access to such records, and no legal basis

exists for the Defendants’ failure to promptly release them.

        69.         Plaintiff is being irreparably harmed by SEC’s unlawful policy and practice and

will continue to be irreparably harmed unless SEC is compelled to comply with FOIA’s

procedural requirements to make records “promptly available.” See 5 U.S.C.                 §   552(a)(3)(A) and

(a)(6)(i).

         70.        Plaintiff therefore is entitled to injunctive and declaratory relief with respect to the

immediate and expedited processing and disclosure of the requested records.

                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Victor Hong respectfully requests that this Court enter judgment

against Defendant DOJ and Defendant SEC as follows:

               a.   Declare that the Defendants’ failure to disclose the records responsive to the

                    Plaintiff’s requests violates FOIA, 5 U.S.C.    §   522(a)(3)(A), as well as the

                    regulations promulgated thereunder;

               b. Declare that the Defendants’ failure to promptly produce records responsive to the

                    Plaintiffs requests violates FOIA, 5 U.S.C.     §   522(a)(6)(A)(i);




                                                       13
           Case 1:21-cv-04756 Document 1 Filed 05/27/21 Page 14 of 14



          c. Order the Defendants to expeditiously process and disclose all responsivc, non-

             exempt records, and enjoin the Defendants from improperly withholding records;

          d. Award the Plaintiff reasonable attorneys’ fees and other litigation costs pursuant

             to 5 U.S.C.   § 522(a)(4)(E), and any other applicable statute or regulation; and
          e. Grant such other relief as the Court may deem just and proper.

Dated: Melville, New York
       May 26, 2021

                                            Respectfully submitted,

                                           Is! Richard S. Corenthal
                                           Richard S. Corenthal
                                           John H. Byington 111
                                           Paul K. Brown
                                           Attorneys for P1aintff Victor Hong
                                           Archer, Byington, Glennon & Levine LLP
                                           One Huntington Quadrangle Suite 4C 10
                                                                         -




                                           P. 0. Box 9064
                                           Melville, New York 11747-9064




                                                14
